Name: 95/590/EC: Council Decision of 18 September 1995 concerning the conclusion of additional Protocols between the European Community and the Czech Republic, for the first part, and between the European Community and the Slovak Republic, for the second part, to the Europe Agreement, on trade in textile products between the European Economic Community and the Czech and Slovak Federal Republic
 Type: Decision
 Subject Matter: Europe;  international affairs;  European construction;  international trade;  leather and textile industries
 Date Published: 1995-12-30

 Avis juridique important|31995D059095/590/EC: Council Decision of 18 September 1995 concerning the conclusion of additional Protocols between the European Community and the Czech Republic, for the first part, and between the European Community and the Slovak Republic, for the second part, to the Europe Agreement, on trade in textile products between the European Economic Community and the Czech and Slovak Federal Republic Official Journal L 331 , 30/12/1995 P. 0001 - 0001 Official Journal L 331 , 30/12/1995 P. 0001 - 0001COUNCIL DECISION of 18 September 1995 concerning the conclusion of additional Protocols between the European Community and the Czech Republic, for the first part, and between the European Community and the Slovak Republic, for the second part, to the Europe Agreement, on trade in textile products between the European Economic Community and the Czech and Slovak Federal Republic (95/590/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2) thereof,Having regard to the proposal from the Commission,Whereas the Commission negotiated on behalf of the Community an additional Protocol to the Europe Agreement on trade in textile products between the European Economic Community and the Czech and Slovak Federal Republic; whereas that additional Protocol was provisionally applied by Council Decision 92/625/EEC of 21 December 1992 (1);Whereas the additional Protocol contains provisions stipulating that if the Czech and Slovak Federal Republic ceased to exist in law, the rights and obligations established by the additional Protocol would be assumed by the new Republics;Whereas the Czech and Slovak Federal Republic has ceased to exist;Whereas the Community, the Czech Republic and the Slovak Republic have agreed to replace the additional Protocol negotiated with the former Czech and Slovak Federal Republic with two separate additional Protocols, one between the Community and the Czech Republic, and the other between the Community and the Slovak Republic;Whereas the Commission has to those ends negotiated such additional Protocols on behalf of the Community with the two partners;Whereas the additional Protocols should be approved,HAS DECIDED AS FOLLOWS:Article 1The additional Protocols between the European Community and the Czech Republic and between the European Community and the Slovak Republic to the Europe Agreement on trade in textile products between the European Economic Community and the Czech and Slovak Federal Republic are hereby approved by the European Community.The texts of the two additional Protocols are attached to this Decision.Article 2The President of the Council is hereby authorized to designate the person(s) empowered to sign the two additional Protocols referred to in Article 1 in order to bind the Community.Done at Brussels, 18 September 1995.For the CouncilThe PresidentP. SOLBES MIRA(1) OJ No L 410, 31. 12. 1992, p. 1.